DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-18 and 20-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimoto (US 2003/0077184 A1).
Regarding claim 13, Ishimoto discloses an apparatus comprising: a high-pressure pump (4)  having a pump element (5); a regulating device (3) positioned upstream of the high-pressure pump; a fuel channel  (31b) defined between an inflow side of the regulating device (3) and the pump element (4); and a safety device (36), actuatable to reduce a through-flowable cross section of the fuel channel (31b); see figure 4.


Regarding claim 15, wherein the safety device (36) is configured to, upon an actuation, displace an engagement element (40), whereby an action on a shut-off member for reducing a present through-flowable cross section of the fuel channel occurs.
Regarding claim 16, wherein the safety device (36) is configured not to influence a through-flowable cross section (31a-31b) of the fuel channel in the absence of an actuation.
Regarding claim 17, wherein the safety device (36) is configured to be actuated to reduce a present through-flowable cross section (31a-31b) of the fuel channel by action on a shut-off member.
Regarding claim 18, wherein the shut-off member is actuatable to be displaced relative to the fuel channel (31a-31b).
Regarding claim 20, wherein the shut-off member is a piston (40) of the safety device or a control piston (32) of the regulating device (3).
Regarding claim 21, wherein the safety device (36) is an independent safety device, configured to actuate independently of at least one of the regulating device (3) and the high-pressure pump (4).
Regarding claim 22, further comprising a throttle assembly (emergency stop valve 51) configured to be displaceable into the fuel channel (31a-31b)  upon actuation of the safety device (36), and the throttle assembly is further configured to maintain a through-
Regarding claim 23, wherein the safety device (36) is configured to not shut off, partially shut off, or completely shut off the fuel channel, based on an actuation characteristic
Regarding claim 24, wherein a displacement of a shut-off member (40) is controllable to set a predetermined residual delivery rate of the high-pressure pump.
Regarding claim 25, wherein the safety device (36) is formed on a control block of the regulating device (3) of the high-pressure pump (4), or the safety device (3) is formed on the high-pressure pump (3); see figure 1.
Regarding claim 26, wherein the regulating device (3)  is a suction-throttle-type regulating device, a pressure regulating valve device, or both.
Regarding claim 27, further comprising an actuating device (ECU 59) configured to actuate the safety device (36) in an event of failure of the regulating device (3).
Regarding claim 28, Ishimoto discloses a fuel injection system comprising:
a high-pressure pump (4) having a pump element (32); a regulating device (3) positioned upstream of the high-pressure pump (4); a fuel channel (31a-31b) defined between an inflow side of the regulating device (3) and the pump element (32); and a safety device (36), actuatable to reduce a through-flowable cross section of the fuel channel.
Regarding claim 29, Ishimoto discloses an internal combustion engine comprising: a high-pressure pump (4) having a pump element (32); a regulating device (3) positioned upstream of the high-pressure pump (4); a fuel channel (31a-31b) defined between an inflow side of the regulating device (3) and the pump element (32); and
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto (US 2003/0077184 A1) in view of Yildirim et al. (US 2001/0054411 A1).

Yildirim discloses a hydraulically actuated shut-off member (10); see figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishimoto by hydraulically actuating the shut-off member as disclosed by Yildirim as a backup control system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose high-pressure fuel pumps with metering valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen K Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747